          Case 2:01-cv-06049-MSG Document 168 Filed 06/17/19 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON                          :      CIVIL ACTION
                                        :
              Petitioner                :      No. 2:01-cv-06049-MSG
                                        :
      v.                                :      CAPITAL CASE
                                        :
TAMMY FERGUSON,                         :
       Superintendent,                  :
                                        :
              Respondent                :

    PENNSYLVANIA OFFICE OF ATTORNEY GENERAL’S MOTION
    FOR EXTENSION OF TIME TO FILE BRIEF OF AMICUS CURIAE

      AND NOW, comes the Pennsylvania Office of Attorney General, through

undersigned counsel, who files this Motion for Extension of Time of File Brief of

Amicus Curiae and, in support thereof, represents as follows:

      1.      On January 11, 2018, the United States Court of Appeals for the Third

Circuit remanded this capital habeas matter to this Court, concluding that Petitioner

is entitled to an evidentiary hearing with regard to his remaining penalty phase claim

that trial counsel was ineffective for failing to present evidence of his adjustment in

prison.

      2.       Prior to a status-of-counsel hearing before this Court, the Philadelphia

District Attorney’s Office, which is representing the Commonwealth in this matter,

notified this Court that it was conceding this penalty phase claim and requested that

the Court grant habeas relief on the claim.
       Case 2:01-cv-06049-MSG Document 168 Filed 06/17/19 Page 2 of 5



      3.     By Order dated March 4, 2019, this Court indicated that it could not

make an independent evaluation of the merits of the penalty phase claim on the

current record and permitted the parties to further brief the issue.

      4.     In accordance with this Court’s Order, Petitioner submitted a brief and

requested that the Court expand the record to include, inter alia, additional prison

records.

      5.     The Philadelphia District Attorney’s Office also submitted a brief, in

which it indicated that Petitioner’s remaining penalty phase claim was “not lacking

in merit.”

      6.     By Order dated May 7, 2019, this Court indicated that, in its brief, the

Philadelphia District Attorney’s Office “fails to indicate whether it did any

investigation regarding Petitioner’s adverse or negative adjustment to prison,” fails

to “comment on the expert report submitted by Petitioner, that expert’s

qualifications, or whether the District Attorney’s Office has even considered

consulting with its own expert,” and appears to have “accepted the additional

evidence offered by Petitioner at face value, without exploring whether contrary

views may be viable and worth considering.”

      7.     Under these circumstances, this Court found that the perspective by the

Pennsylvania Office of Attorney General, as amicus curiae, would be helpful in




                                           2
          Case 2:01-cv-06049-MSG Document 168 Filed 06/17/19 Page 3 of 5



determining whether the Philadelphia District Attorney’s Office’s concession was

proper.

      8.      This Court requested that the Office of Attorney General submit an

amicus brief within forty-five days from the date of its Order (i.e., by June 21, 2019),

setting forth its position as to whether Petitioner is entitled to relief on his remaining

penalty phase claim based on the current record or whether the record before the

Court should be expanded.

      9.      The Office of Attorney General will be filing an amicus brief opposing

penalty phase relief in this case without a complete review of available evidence.

      10.     However, the Office of Attorney General seeks additional time to

complete its investigation and finalize its amicus brief.

      11.     Upon receiving the Court’s May 7, 2019 Order, the Office of Attorney

General has been diligently reviewing the available record, investigating Petitioner’s

claim of positive prison adjustment, and drafting its amicus brief. While it has

received a substantial amount of documentation from the Department of Corrections

and other sources, there are still documents and information that remain outstanding.

      12.     In addition, the Office of Attorney General is consulting with a mental

health expert. The mental health expert has advised the Office of Attorney General

that, in light of his schedule and caseload, he will need additional time to review

records and generate his report.


                                            3
         Case 2:01-cv-06049-MSG Document 168 Filed 06/17/19 Page 4 of 5



         13.   Accordingly, to ensure that the Office of Attorney General has all the

requisite information to assist it in providing its perspective to the Court, it

respectfully requests an additional thirty-one days, or until July 22, 2019 (ordinarily,

the request would be for thirty days, but July 21, 2019, is a Sunday), to file its amicus

brief.

         14.   Undersigned counsel has contacted counsel of record in this matter and

Attorney Van Wyk (on behalf of Petitioner) and Attorney George (on behalf of

Respondent) have indicated that there is no objection to this extension request.

         WHEREFORE, based on the above, the Office of Attorney General

respectfully requests that this Honorable Court grant its Motion for Extension of

Time to File Brief of Amicus Curiae and grant until July 22, 2019, for the filing of

said brief.



                                    By: /s/ James P. Barker
                                        James P. Barker
                                        Chief Deputy Attorney General
                                        Pennsylvania Office of Attorney General
                                        Criminal Law Division
                                        Appeals and Legal Services Section
                                        16th Floor—Strawberry Square
                                        Harrisburg, PA 17120
                                        (717) 787-6348
                                        jbarker@attorneygeneral.gov

Date: June 17, 2019



                                           4
       Case 2:01-cv-06049-MSG Document 168 Filed 06/17/19 Page 5 of 5



                         CERTIFICATE OF SERVICE
      I hereby certify that on this date, I caused the foregoing Motion for Extension

of Time to File Brief of Amicus Curiae to be served on the following persons via

ECF or by first class mail:

                         Via ECF and/or First Class Mail
      Victor J. Abreu, Esquire                    Max Cooper Kaufman
      Claudia Van Wyk, Esquire                    Paul M. George
      Federal Community Defender Office           Thomas W. Dolgenos
      Capital Habeas Corpus Unit                  District Attorney’s Office
      601 Walnut Street, Suite 545 West           3 South Penn Square
      Philadelphia, PA 19106                      Philadelphia, PA 19107



                                  By: /s/ James P. Barker
                                      James P. Barker
                                      Chief Deputy Attorney General
                                      Pennsylvania Office of Attorney General
                                      Criminal Law Division
                                      Appeals and Legal Services Section
                                      16th Floor—Strawberry Square
                                      Harrisburg, PA 17120
                                      (717) 787-6348
                                      jbarker@attorneygeneral.gov


Date: June 17, 2019




                                         5
